PD-0756-15
                                 PD-0756-15                                 COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                            Transmitted 6/19/2015 3:17:27 PM
                                                                              Accepted 6/24/2015 9:40:48 AM
                                 No.___________________                                       ABEL ACOSTA
                                                                                                      CLERK

CHARLES LAVOY ARRINGTON                       §                 IN THE TEXAS COURT

                                              §                 OF CRIMINAL APPEALS

STATE OF TEXAS                                §                 AUSTIN, TEXAS

               UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW

From the 187th District Court of Bexar County, Texas
Trial Court Nos. 2011- CR-1663
Hon. Sharon McRae, Visiting Judge Presiding

       In accordance with Tex. R. App. Pro. 68.2, the undersigned counsel submits his

“Unopposed Motion for Extension of Time to File Petition for Discretionary Review,” and

shows as follows:

       The Fourth Court of Appeals denied Appellant’s motions for rehearing, and for rehearing

en banc, on May 21, 2015.

       In the interim, Counsel has prepared and filed a motion for rehearing, on an affirmance

after remand, in Villarreal v. State, 2015 Tex. App. LEXIS 2758 (Tex. App. San Antonio Mar.

25, 2015), before the Fourth Court of Appeals of Texas, on Tuesday, June 9, 2015, which is

pending before said Court;

       Counsel prepared for, and was set for trial in State v. Hernandez, Cause No. 442924, on

Monday, June 15, 2015, in County Court at Law # 9, involving a DWI > .15 BAC charge.        In

lieu of proceeding with jury selection, the case was resolved by dismissal, and plea to an

Obstruction of a Highway, that same day;

       Counsel filed an amended brief in State of Texas v. Luis Arnaldo Baez, No.

04-14-00374-CR, with the San Antonio, Fourth Court of Appeals, on Tuesday, June 16, 2015;


                                              1
          June 24, 2015
       Counsel has slotted a vacation with his family, beginning Tuesday, June 23, to

Wednesday, July 1, 2015.

       Ms. Lauren Scott, Assistant District Attorney in charge of this case has expressed

that he is not opposed to the requested extension, as communicated to the undersigned via

email communication on Friday, June 19th, 2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant a 30-day extension of time to file his petition for discretionary review, from Monday,

June 22nd, 2015, to, and including Wednesday, July 22nd, 2015.

                                     Respectfully submitted,

                                     Jorge G. Aristotelidis
                                     Tower Life Building
                                     310 South St. Mary’s Street, Suite 1830
                                     San Antonio, Texas 78205
                                     (210) 277-1906
                                     jgaristo67@gmail.com

                              By:    /s/ JORGE G. ARISTOTELIDIS
                                     SBN: 00783557

                                     Attorney for Petitioner




                                                2
                               CERTIFICATE OF SERVICE

          I hereby certify that on this the 19th day of June, 2015 a copy of the foregoing

“Unopposed Motion for Extension of Time to File Petition for Discretionary Review” has been

delivered to the Appellate Section of the Bexar County District Attorney’s Office, via electronic

filing.

                                     /s/ JORGE G. ARISTOTELIDIS




                                               3